DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“electrode pad 10” are not shown through Figures 1-8, although the specification refers to the reference number in the figures (e.g. [0029]).  
“EC layer 21” and “EC layer 22” are not show in the figures (e.g. [0040])
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
in Figure 3, “320”, “330”, “350”, and “360” are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "116" have both been used to designate “patient electrode pads” (e.g. [0048]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 6, the letter “P” is shown near reference number 35.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The disclosure is objected to because of the following informalities: 
[0042] – “warnings and instructions” should be changed to “warnings, and instructions”
[0045] – “defibrillation 110” should be changed to “defibrillation unit 110” for consistency 
[0045] – “associated leads 80, 81 and 82” should be changed to “associated leads 80, 81, and 82”
[0048] – “associated leads 80, 81 and 82” should be changed to “associated leads 80, 81, and 82”
[0048] – “connection sensor, ECG sensing/filtering circuitry and impedance measurement filter” should be changed to “connection sensor, ECG sensing/filtering circuitry, and impedance measurement filter”
Appropriate correction is required.
The use of the term “Bluetooth” (e.g. [0046]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 – comma required for “the first, second, and third graphics to be visible”
Appropriate correction is required.
Claim 9 – “A defibrillation electrode pad as recite in 1” should be changed to “A defibrillation electrode pad as recited in 1”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-9, “a defibrillation electrode pad as recited in claim 1” in the preamble results in improper antecedent basis. “A defibrillation electrode pad as recited in claim 1” should be the defibrillation electrode pad as recited in 1” in order to correctly follow the antecedent basis of claim 1. For examination purposes, “a defibrillation electrode pad as recited in claim 1” is interpreted as the defibrillation electrode pad as claimed in claim 1. 
Regarding claim 3, the phrase “as the first graphic layer” in “second graphic is part of a second graphic layer positioned on an opposite side of the electrochromic layer as the first graphic layer” is unclear. It is uncertain whether the second graphic is on the opposite side of the electrochromic layer along with the first graphic layer or the first graphic layer is on one side of the electrochromic layer and the second graphic is on the opposite side of the electrochromic layer. For examination purposes, “second graphic is part of a second graphic layer positioned on an opposite side of the electrochromic layer as the first graphic layer” is interpreted as the first graphic layer is on one side of the electrochromic layer and the second graphic is on the opposite side of the electrochromic layer.
	Regarding claim 4, it is unclear what is meant by “substantially opaque” and “substantially transparent.” For examination purposes, “substantially opaque” is understood as less than 50% is visible and “substantially transparent” is understood as more than 50 is visible. The term “substantially” does not have any special definition in the originally filed specification and the specification does not provide additional guidance for the term. 
Claim 7 recites the limitation "the second states" in “when the electrochromic layer transitions from the first to the second states.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “when the electrochromic layer transitions from the first to the second states” is interpreted as when the electrochromic layer transitions from the first state to the second state.  
Claim 7 recites the limitation "the color" in “the color of the back of the defibrillation electrode pad.” There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 11, “a defibrillator pad assembly as recited in claim 10” in the preamble results in improper antecedent basis. “a defibrillator pad assembly as recited in claim 10” should be changed to “the defibrillator pad assembly as recited in claim 10” in order to correctly follow the antecedent basis of claim 10. For examination purposes, “a defibrillator pad assembly as recited in claim 10” is interpreted as the defibrillation electrode pad assembly as claimed in claim 10.
Regarding claims 12, “a defibrillator system as recited in claim 11” in the preamble results in improper antecedent basis. “a defibrillator system as recited in claim 11” should be changed to “the defibrillator system as recited in claim 11” in order to correctly follow the antecedent basis of claim 11. For examination purposes, “a defibrillator system as recited in claim 11” is interpreted as the defibrillation system as claimed in claim 11.
Claim 12 recites the limitation "the state" in “the defibrillator controller is configured to control the state of the electrochromic layers.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is interpreted that the state is either the first state or second state of claim 1. 
Claim 12 recites the limitation "the defibrillation electrode pads" in “electrochromic layers in the defibrillation electrode pads.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is interpreted that "the defibrillation electrode pads" is the pair of defibrillation electrode pads as claimed in claim 10.

Claim 15 recites the limitation "the defibrillation electrode pad.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the defibrillation electrode pad" is interpreted as the “graphically responsive defibrillation electrode pad.”   
Claim 16 recites the limitation “a pair of defibrillation electrode pads". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “a pair of defibrillation electrode pads" is interpreted as a pair of the “graphically responsive defibrillation” electrode pads.   
Regarding claim 17, “a defibrillator pad assembly as recited in claim 16” in the preamble results in improper antecedent basis. “A defibrillator pad assembly as recited in claim 16” should be changed to “the defibrillator pad assembly as recited in claim 16” in order to correctly follow the antecedent basis of claim 16. For examination purposes, “a defibrillator pad assembly as recited in claim 16” is interpreted as the defibrillation electrode pad assembly as claimed in claim 16. 
Claim 17 recites the limitation "the defibrillation electrode pads.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the defibrillation electrode pads" is interpreted as the pair of the “graphically responsive defibrillation” electrode pads as interpreted in claim 16. 
Claim 17 recites the limitation "the images.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the images" is interpreted as different images in claim 15. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant positively recites part of a human, i.e. “electrode pad is attached to the patient” in claim 8. Thus, this claim include a human within the scope and are non-statutory. A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). The examiner suggests using the phrase "configured to... “ or “adapted to …" when referring to the patient. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 2017/0056650 A1; hereinafter Cohen).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0056650 A1; hereinafter Cohen) in view of Lane et al. (US 2018/0042508 A1; hereinafter Lane).

Cohen fails to teach an electrochromic layer located between the first and second graphics, the electrochromic layer being configured to hide the second graphic when the electrochromic layer is in a first state and to render the second graphic visible when the electrochromic layer is in a second state to thereby cause a composite image that combines the first and second graphics to be visible on the back side of the defibrillation electrode pad.
In the same field of endeavor, Lane teaches an electrode with an indicator (e.g. abstract) with an electrochromic layer (i.e. indicator 440, Fig. 4) located between the first (i.e. “Not Ready”) and second graphics (i.e. “Ready”) (e.g. Figure 2; Figure 4; [0036]; [0041]; [0053]); the electrochromic layer being configured to hide the second graphic when the electrochromic layer is in a first state and to render the second graphic (i.e. “Ready”) visible when the electrochromic layer is in a second state to thereby cause a composite image that combines the first and second graphics (i.e. “Ready” with icon) to be visible on the back side of the defibrillation electrode pad (e.g. [0041]-[0045]). Lane teaches the visual indications 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Cohen with an electrochromic layer located between the first and second graphics, the electrochromic layer being configured to hide the second graphic when the electrochromic layer is in a first state and to render the second graphic visible when the electrochromic layer is in a second state to thereby cause a composite image that combines the first and second graphics to be visible on the back side of the defibrillation electrode pad as taught by Lane in order to provide the predictable results of reducing delays and errors when applying electrodes by applying visual indicators that do not require specialized training to interpret. 
Regarding claim 4, Cohen in view of Lane teaches the invention as claimed except for an electrochromic layer is substantially opaque in the first state and substantially transparent in the second state. However, Lane further discloses an electrochromic layer is substantially opaque (i.e. hidden) in the first state and substantially transparent (i.e. “visible”; “OK”) in the second state (e.g. [0041]; [0044]). Lane teaches the visual indications do not require specialized training to interpret (e.g. [0015]) and can reduce significant delays and errors in the examination process when applying electrodes (e.g. [0005]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Cohen and Lane with an electrochromic layer is substantially opaque in the first state and substantially transparent in the second state as taught by Lane in order to provide the predictable results of reducing delays and errors when applying electrodes by applying visual indicators during specified states of the system. 
Regarding claim 5, Cohen in view of Lane teaches the invention as claimed except for a third graphic and a second electrochromic layer, wherein: the third graphic is printed on or positioned over the second side of the insulting layer; the second electrochromic layer is positioned between the third 
Regarding claim 6, Cohen in view of Lane teaches the invention as claimed except for an electrochromic layer is: opaque in the first state; and transparent and clear in the second state. However, Lane further discloses an electrochromic layer is opaque in the first state (i.e. hidden); and transparent and clear in the second state (e.g. [0041]; [0044]). Lane teaches the visual indications do not require specialized training to interpret (e.g. [0015]) and can reduce significant delays and errors in the examination process when applying electrodes (e.g. [0005]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Cohen and Lane with an electrochromic layer is: opaque in the first state; and transparent and clear in the second state as taught by Lane in order to provide the predictable results of reducing delays and errors when applying electrodes by applying visual indicators during specified states of the system. 
Regarding claim 8, Cohen in view of Lane teaches the invention as claimed except for at least one control lead coupled to the electrochromic layer to facilitate control of the electrochromic layer. Cohen teaches a cable (i.e. electrically coupled from Therapy Delivery Interface 302 to electrodes 114 in Figure 3) including: a defibrillation lead (i.e. electrical conductor 840 of Figures 8A-8B) electrically coupled to the conductive layer to facilitate delivering a defibrillation shock from a defibrillator (i.e. medical device; medical device controller 120 of Figures 1 and 2A-2B) to a patient via the defibrillation electrode pad when the cable is connected to the defibrillator and the defibrillation electrode pad is attached to the patient (e.g. [0114]-[0115]; [0189]). Lane further discloses at least one control lead (i.e. wire; terminal 231 of Figure 3) coupled to the electrochromic layer to facilitate control of the electrochromic layer (e.g. [0035]; [0040]-[0041]). Lane teaches the visual indications do not require specialized training to interpret (e.g. [0015]) and can reduce significant delays and errors in the examination process when applying electrodes (e.g. [0005]). It would have been obvious to one having 
Regarding claim 9, Cohen in view of Lane teaches the invention as claimed except for an electrochromic layer defaults to the first state when no power is applied to the electrochromic layer. However, Lane further discloses an electrochromic layer defaults to the first state (i.e. hidden) when no power (i.e. charge-holding structure has lower magnitude than second selected charge) is applied to the electrochromic layer (e.g. [0041]; [0043]; [0044]). Lane teaches the visual indications do not require specialized training to interpret (e.g. [0015]) and can reduce significant delays and errors in the examination process when applying electrodes (e.g. [0005]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Cohen and Lane with an electrochromic layer defaults to the first state when no power is applied to the electrochromic layer as taught by Lane in order to provide the predictable results of reducing delays and errors when applying electrodes by applying visual indicators during specified states (i.e. on/off) of the system. 
Regarding claim 10, Cohen in view of Lane teaches the invention as claimed such as the defibrillation electrode pad of claim 1 and Cohen further discloses a defibrillator pad assembly comprising a pair of defibrillation electrode pads (i.e. electrodes 114 of Figure 1), the defibrillator pad assembly further comprising: a connector (i.e. connection pod 130) suitable for electrically connecting the defibrillator pad assembly to a defibrillator (i.e. medical device; medical device controller 120 of Figures 1 and 2A-2B); a first cable (i.e. therapy electrodes 114 that are electrically coupled to the medical device controller 120; coupling not shown in Figure 1) for electrically coupling a first one of the 
Regarding claim 11, Cohen in view of Lane teaches the invention as claimed including a defibrillator system comprising a defibrillator pad assembly as recited in claim 10, and Cohen further discloses a defibrillator system further comprising: a base defibrillator unit including a defibrillator controller (i.e. controller 120 with processor 318 of Figure 3) and defibrillation shock delivery circuitry (i.e. controller 120 with therapy delivery interface 302 of Figure 3) (e.g. [0016]; [0134]).
Regarding claim 12, Cohen in view of Lane teaches the invention as claimed, including a defibrillator system as recited in claim 11 and a defibrillator controller, except for the controller to control the state of the electrochromic layers in the defibrillation electrode pads. However, Lane further discloses controlling the state of the electrochromic layers in the defibrillation electrode pads (e.g. [0035]; [0040]-[0041]). Lane teaches the visual indications do not require specialized training to interpret (e.g. [0015]) and can reduce significant delays and errors in the examination process when applying electrodes (e.g. [0005]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Cohen and Lane with the controlling system to control the state of the electrochromic layers in the defibrillation electrode pads as taught by Lane in order to provide the predictable results of reducing delays and errors when applying electrodes by applying visual indicators during specified states of the system. 
Regarding claim 13, Cohen teaches a defibrillation electrode pad (i.e. electrode patch 800) comprising: a base electrode pad structure suitable for delivering a defibrillation shock to a patient (e.g. Figures 8A-8B; [0115]; [0189]) a first graphic (i.e. Figure 5D); a second graphic (i.e. Figure 5C), the second graphic being visible on a back side of the defibrillation electrode pad (e.g. [0167]-[0168]). Cohen fails to 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Cohen and Lane with an electrochromic layer located between the first and second graphics, the electrochromic layer being configured to hide the second graphic when the electrochromic layer is in a first state and to render the second graphic visible when the electrochromic layer is in a second state to thereby cause a composite image that combines the first and second graphics to be visible on the back side of the defibrillation electrode pad as taught by Lane in order to provide the predictable results of reducing delays and errors when applying electrodes by applying visual indicators that do not require specialized training to interpret.
Regarding claim 14, Cohen in view of Lane teaches the invention as claimed, including a defibrillator pad assembly comprising a pair of defibrillation electrode pads as recited in claim 13. Cohen further discloses a connector (i.e. connection pod 130) suitable for electrically connecting the defibrillator pad assembly to a defibrillator (i.e. medical device; medical device controller 120 of Figures 1 and 2A-2B) and a defibrillation lead (i.e. electrical conductor 840 of Figures 8A-8B) electrically coupled to the base electrode pad structure of an associated one of the defibrillation electrode pads (e.g. [0114]-
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Cohen and Lane with the first cable, second cable, at least one control lead, and controllable layer as taught by Lane in order to provide the predictable results of reducing delays and errors by applying visual indicators during specified states of the system while applying defibrillation to more than one electrode. 
Regarding claim 16, Cohen teaches a defibrillator pad assembly comprising a pair of defibrillation electrode pads as recited in claim 15 and a connector (i.e. connection pod 130)  suitable for electrically connecting the defibrillator pad assembly to a defibrillator (i.e. medical device; medical device controller 120 of Figures 1 and 2A-2B) but fails to teach a first cable for electrically coupling a first 
Regarding claim 17, Cohen in view of Lane teaches the invention as claimed, including a defibrillator system comprising a defibrillator pad assembly as recited in claim 16. Cohen further discloses a base defibrillator unit including a defibrillator controller (i.e. controller 120 with processor 318 of Figure 3) and defibrillation shock delivery circuitry (i.e. controller 120 with therapy delivery interface 302 of Figure 3) (e.g. [0016]; [0134]). It is understood that in order to "control the images displayed by the defibrillation electrode pads during emergency use of the defibrillator system" can include structures such as a controller and a controllable layer. Cohen discloses a defibrillation controller .	

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0056650 A1; hereinafter Cohen) in view of Lane et al. (US 2018/0042508 A1; hereinafter Lane) and in further view of Tsai (US 2012/0148797 A1; hereinafter Tsai).
Regarding claim 2, Cohen in view of Lane teaches the invention as claimed except for a first graphic is printed on the second side of the insulating layer and a second graphic is printed on the electrochromic layer. Tsai teaches a camouflage structure capable of altering its appearance with various electrode layers (e.g. abstract; [0029]; [0038]) in which the first graphic (i.e. layer 74b) is printed on the second side of the insulating layer (i.e. layer 79); the second graphic (i.e. layer 71) is printed on the electrochromic layer (e.g. Figure 7; [0041]). Furthermore Tsai teaches the structure of the embodiment increases the values and functions of the products in the application (e.g. [0021]).  It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Cohen and Lane with a first graphic is printed on the second side of the insulating layer and a second graphic is printed on the electrochromic layer as taught by Tsai since applying a known technique such as graphic layering with an electrochromic layer to a known device 
Regarding claim 3, Cohen in view of Lane teaches the invention as claimed except for a first graphic is part of a first graphic layer positioned between the insulting layer and the electrochromic layer and a second graphic is part of a second graphic layer positioned on an opposite side of the electrochromic layer as the first graphic layer. Tsai teaches the first graphic is part of a first graphic layer (i.e. layer 74b) positioned between the insulting layer (i.e. layer 79) and the electrochromic layer (e.g. Figure 7; [0041]) and the second graphic (i.e. layer 74a) is part of a second graphic layer positioned on an opposite side of the electrochromic layer as the first graphic layer (e.g. Figure 7; [0041]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Cohen and Lane with a first graphic is part of a first graphic layer positioned between the insulting layer and the electrochromic layer and a second graphic is part of a second graphic layer positioned on an opposite side of the electrochromic layer as the first graphic layer as taught by Tsai since applying a known technique such as graphic layering with an electrochromic layer to a known device such as electrode medical devices (i.e. defibrillators) for improvement yields the predictable result of a specific graphic design to assist the user of applying defibrillation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0056650 A1; hereinafter Cohen) in view of Lane et al. (US 2018/0042508 A1; hereinafter Lane) and in further view of Tam (US 2007/0002007 A1; hereinafter Tam).
Regarding claim 7, Cohen in view of Lane teaches the invention as claimed except for electrochromic layer is: opaque in the first state; and transparent and colored in the second state such that the color of the back of the defibrillation electrode pad changes when the electrochromic layer transitions from the first to the second states. However, Tam teaches an electro-optical arrangement . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0176663 A1 – discloses electrophoretic display with various lamination and electrode layers.
US 2005/0277991 A1– discloses apparatus and techniques to determining whether an electrode of an AED needs replacement.
US 5135479 – discloses programmable control and mounting system for transfermal drug application with electrochromic layer. 
US 2018/0133507 A1 – disclose electrochromic glass/material used to alter visuals.
US 2016/0082246 A1 – discloses defibrillation electrode with adult and pediatric graphics.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        


/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792